 Case 3:21-cr-01600-JLS Document 19 Filed 08/11/21 PageID.27 Page 1 of 1



 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA                  Case No.: 21CR1600-JLS
 9                      Plaintiff,             Hon. Janis L. Sammartino
                                               Date: September 17, 2021
10         v.                                  Time: 1:30 p.m.
11   OSCAR ISMAEL TAPIZ DE LOS                 ORDER
     ANGELES,
12
                        Defendant.
13
14
15         JOINT MOTION HAVING BEEN ENTERED by the parties, and
16         GOOD CAUSE appearing, IT IS HEREBY ORDERED, that defendant’s
17   Motion Hearing/Trial Setting of August 13, 2021 at 1:30 p.m. be continued to
18   September 17, 2021 at 1:30 p.m. before the Honorable Janis L. Sammartino.
19         For the reasons set forth in the joint motion, the Court finds that the ends of
20   justice will be served by granting the requested continuance, and these outweigh
21   the interests of the public and the defendant in a speedy trial. Accordingly, the
22   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
23   3161(h)(7)(A).
24         IT IS SO ORDERED.
25   Dated: August 11, 2021
26
27
28
                                               1                           21CR1600-JLS
                                            ORDER
